N O N - F I N A L   A C T I O N
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title “FOCUS ADJUSTMENT DEVICE, METHOD FOR CONTROLLING THE SAME, AND IMAGE CAPTURE APPARATUS” is a good starting point, but recommends adding analogous language directed to features concerning the interchangeable lens “attachable/detachable optical system” and “stored aberration information” into the current title. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application claims 1-3, 8 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-7 of U.S. Patent No. 11,099,459. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application independent claim 1 is an obvious variant and encompassed by independent claims 1 and 5 of US Patent 11,099,459.
Instant application dependent claim 2 is an obvious variant and further encompassed by respective claims 2 or 6 of US Patent 11,099,459.
Instant application dependent claim 3 is an obvious variant and further encompassed by respective claim 7 of US Patent 11,099,459.
Instant application dependent claim 8 is an obvious variant and further encompassed by respective claim 1 of US Patent 11,099,459.
Instant application independent claim 12 is an obvious variant and encompassed by independent claims 1 and 5 of US Patent 11,099,459.
Instant application independent claim 13 is an obvious variant and encompassed by independent claims 1 and 5 of US Patent 11,099,459.
Instant application independent claim 14 is an obvious variant and encompassed by independent claims 1 and 5 of US Patent 11,099,459.
Instant application independent claim 15 is an obvious variant and encompassed by independent claims 1 and 5 of US Patent 11,099,459.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-9 and 12 recite functional language “information is transmitted to the imaging apparatus”.  This functional language has the effect of limiting the claim scope to require specific “structure” (i.e. lens processor and signal line connection) for performing the said claimed “function” of transmitting the information.  The recited function does not follow from the structure of the claim, i.e. imaging optical system, imaging apparatus and storage device.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  
Applicant may overcome the above rejection by amending the claim to specify a particular structure which performs the claimed function, i.e. claim 11, provided such an amendment is supported by the specification, in order to inform one of ordinary skill in the art of the metes and bounds of the functional limitation.


Examiner Remarks
	The prior art Abe (US 2010/0194966) is one example of closest art reference to Applicant’s claimed invention currently rejected under 35 USC 102. However, given the broad nature of the claims, Applicant should also review the cited art discussed in the “Closest / Related Art” section of this Office Action to ensure that Applicant’s response (amendments/remarks) overcome any potential 35 USC 102 or 35 USC 103 rejections. 
For purposes of achieving compact prosecution, Examiner welcomes an interview to discuss any proposed amendments and to discuss the similarities and/or differences between Applicant’s claimed invention and the prior art of record.
	For discussion purposes, Applicant’s Fig.2 (shown below) is a system comprising a detachable lens 100 having zoom lens 101, diaphragm 102, focus lens 104, lens processor 117 and memory 118 storing correction information AND attaches to a camera body 120 with memory and camera processor 124/125.

    PNG
    media_image1.png
    612
    880
    media_image1.png
    Greyscale

Applicant’s Fig.2
Similarly, Abe (US 2010/0194966) also discloses a system comprising a detachable lens 2 having zoom lens 210, diaphragm 205, focus lens 201, lens processor 220 and memory 221 storing correction information (Reference Data per para [0008-10, 0013-14 & 0016] AND Data Tables in Figures 6 & 9 – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data associated with Spherical Aberrations shown by MTF curves of Figures 5 & 7) used to correct a focus detection result. The lens 2 attaches to a camera body 1 which comprises memory 124, camera processor 120/103 and image sensor 101. See Abe’s Fig.1 shown below.

    PNG
    media_image2.png
    643
    922
    media_image2.png
    Greyscale

Abe’s Fig.1

Furthermore, Abe discloses a camera using contrast AF method that acquires “INFORMATION” such as shown Figure 8: steps S11-S13, para[0101-0104] by acquiring IMAGE SIGNAL “INFORMATION” i.e. AF frame with peak contrast value and associated LENS DRIVE PARAMETER “INFORMATION” i.e. number of pulses value, subject “FOCUS” distance and focal length “ZOOM”. Acquires SPHERICAL ABERRATION “INFORMATION” and is related to respective image-forming positions of an imaging optical system for different spatial frequencies “assumed/evaluated AF frequencies” per Figure 8: step S14, para[0108-0109] in view of Figures 4-7. Para[0086-0087], AF correction data includes “evaluated AF frequency” also called “assumed AF frequency” which are spatial frequencies expressed in pairs of lines per mm are used to determine information on spherical aberrations when the PEAKS of CONTRAST are SHIFTED according to FREQUENCY as shown in Figures 5 & 7 in view of para[0003 and 0081]. Abe’s camera processor “calculation/control unit” determines a focus detection result (Figure 8: steps S11-S13, para[0101-0104]) AND makes an interpolated calculation based on the said INFORMATION (as discussed – image signal, lens drive parameters & spherical aberrations for each different spatial frequency) to calculate a CORRECTED FOCUS RESULT pulse value (Fig.8: step S14, para[0108-0113]). Subsequently, (Fig.8: step S15, para[0114-0115]), the focus lens (Fig.1: 201) is driven to the best in-focus position using the corrected pulse value.

	For a mapping of the prior art Abe’s teachings as it corresponds to Applicant’s presently claimed invention (claim 1-15), please see 35 USC § 102 rejection which begins on the next page.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABE (US 2010/0194966) -- hereafter, termed as shown “underlined”.

NOTE: Applicant's claims 1-11, drawn to an “imaging optical system”, are APPARATUS claims. However, the claim language specific to “the information is to be used for automatic focusing adjustment performed by” and “the information is transmitted to” are drawn to a MANNER of operating a device. MPEP 2114 states a manner of operating a device does not differentiate apparatus claims from the prior art "if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)". 
Abe teaches all the structural limitations (i.e. imaging optical system, imaging apparatus and storage device) recited in claim 1.  Please see structural comparison between Applicant’s Fig.2 and Abe’s Fig.1 discussed above.  Therefore, according to MPEP 2114, Abe is considered to anticipate all the limitations recited in claim 1.  The functional language “the information is to be used for automatic focusing adjustment performed by” and “the information is transmitted to” is not germane to patentability for an apparatus claim because a manner of operating a device does not differentiate an apparatus claim from the prior art.
Should Applicant wish to distinguish over the prior art via the way their invention is operated it is suggested they AMEND the claims to be a METHOD of operating the device instead of an apparatus.

	As per INDEPENDENT CLAIM 1, ABE teaches an imaging optical system attachable to and detachable from an imaging apparatus (Abe’s Abstract, Fig.1 and para [0054 & 0100]: “attachable / detachable imaging optical system” INTERCHANGEABLE LENS 2 with Focus Lens 201, Diaphragm 205, Zoom Lens 210, Memory 221 & Processor 220 – para [0063-0066] AND “imaging apparatus” CAMERA BODY 1 with Image Sensor 101 to output image signals, para [0056] and also with respective Memory 124 & Processors 120, 102 & 103, para [0055-0061]), comprising: 
a storage device that stores INFORMATION on aberrations of the imaging optical system, wherein the INFORMATION is to be used for automatic focusing adjustment performed by an imaging apparatus to which the imaging optical system is attached (Abe’s Fig.1 and para [0060-0061, 0066 & 0100]: lens 2 has MEMORY 221 storing said INFORMATION (Reference Data per para [0008-10, 0013-14 & 0016] AND Data Tables in Figures 6 & 9 – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data) which are on SPHERICAL “ABERRATIONS” (see MTF curves of Figures 5 & 7) used for “Automatic Focus” AF ADJUSTMENT as detailed in Fig.8: steps s11-s15.  This ADJUSTMENT takes place as follows: Abe’s camera processor “calculation/control unit” determines an “INITIAL” FOCUS Detection RESULT (Figure 8: steps S11-S13, para[0101-0104]) AND makes an interpolated calculation based on the said INFORMATION to calculate a “CORRECTED” FOCUS RESULT pulse value (Fig.8: step S14, para[0108-0113]). Subsequently, (Fig.8: step S15, para[0114-0115]), the focus lens (Fig.1: 201) is driven to the best in-focus position using the corrected pulse value), 
wherein the INFORMATION is transmitted to the imaging apparatus (Abe’s para [0100]: lens 2 SENDS “transmits” said INFORMATION (“Reference Data” per para [0008-10, 0013-14 & 0016] AND Figures 6 & 9 Data Tables – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data) to camera body 2), and 
wherein the INFORMATION includes (i) INFORMATION of image-forming positions of the imaging optical system for each of a plurality of spatial frequencies and (ii) INFORMATION of a specific spatial frequency out of the plurality of spatial frequencies (Abe’s said INFORMATION “Reference Data” per para [0008-10, 0013-14 & 0016] AND Figures 6 & 9 Data Tables – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data includes information of image-forming positions of the imaging optical system for plural specific spatial frequencies. The “spherical aberration” information is related to respective image-forming positions of imaging optical system for different spatial frequencies per Figure 8: step S14, para[0108-0109] in view of Figures 4-7 by acquiring assumed/evaluated AF frequencies “spatial frequencies” expressed in units of “pairs of lines per mm” for each imaging forming position at respective PEAK positions for each contrast CURVE (shown Figures 5 & 7, para[0081]). As taught, a lens producing spherical aberrations will have CONTRAST PEAKS that SHIFT according to the FREQUENCY).

	As per CLAIM 2, ABE teaches the imaging optical system according to claim 1, wherein each of the image-forming positions corresponding to one of a plurality of modulation transfer function (MTF) curves for the plurality of spatial frequencies (Plural MTF curves for plural spatial frequencies shown in Abe’s Figures 5 & 7 for corresponding image forming positions as discussed in claim 1).

	As per CLAIM 3, ABE teaches the imaging optical system according to claim 1, wherein the information transmitted to the imaging apparatus further includes information corresponds to positions of a focus lens of the imaging optical system (Abe’s Fig.1 in view of para [0100] and para [0054, 0061, 0063-0066, 0087-0089 & 0116]: LENS 2 SENDS “transmits” said INFORMATION of Figures 6 & 9 Data Tables – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data to camera BODY 2. The LENS 2 has a Focus Lens 201 wherein said INFORMATION includes focus lens positions corresponding to focus distances “m” to subject).

	As per CLAIM 4, ABE teaches the imaging optical system according to claim 1, wherein the information transmitted to the imaging apparatus further includes information corresponds to zoom positions of the imaging optical system (Abe’s Fig.1 in view of para [0100] and para [0054, 0061, 0063-0066, 0087-0089 & 0116]: LENS 2 SENDS “transmits” said INFORMATION of Figures 6 & 9 Data Tables – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data to camera BODY 2. The LENS 2 has a Zoom Lens 210 wherein said INFORMATION includes focal length “f” zoom positions).

	As per CLAIM 5, ABE teaches the imaging optical system according to claim 1, wherein the information transmitted to the imaging apparatus depends on a position of a focus detection area (Note: according to MPEP 2114, the additional functional language “the information transmitted to the imaging apparatus depends on a position of a focus detection area” is not germane to patentability for an apparatus claim because a manner of operating a device does not differentiate an apparatus claim from the prior art. Thus, Abe is considered to anticipate the limitations recited in claim 5.  Furthermore, it is taught that Abe’s information may also include Figure 9 “distance/area data” per para [0010, 0061, 0066, 0104-0105 & 0116] with respect to the INFORMATION transmitted as discussed in claim 1, and thus, may depend on position of a focus detection area).

	As per CLAIM 6, ABE teaches the imaging optical system according to claim 1, wherein the information is transmitted to the imaging apparatus when the image optical system is attached to the imaging apparatus (Abe’s Fig.1 in view of para [0100] and para [0054, 0061, 0063-0066 & 0124]: LENS 2 SENDS “transmits” said INFORMATION of Figures 6 & 9 Data Tables – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data to camera BODY 2 when connected together during at least an “initialization” process.).

	As per CLAIM 7, ABE teaches the imaging optical system according to claim 1, wherein the information is transmitted to the imaging apparatus each time focus detection processing is performed by the imaging apparatus (Note: according to MPEP 2114, the additional functional language “the information is transmitted to the imaging apparatus each time focus detection processing is performed” is not germane to patentability for an apparatus claim because a manner of operating a device does not differentiate an apparatus claim from the prior art. Thus, Abe is considered to anticipate the limitations recited in claim 5.  Furthermore, it is taught that Abe’s information is transmitted to the imaging apparatus at least a first time focus detection processing is performed by the imaging apparatus per para [0100-0103 & 0116] and Figure 8 method.  While it is understood over Abe’s reference that the correction data may be used each time focus detection is performed, Abe’s invention differs by not explicitly teaching correction information (from the lens) is transmitted to the imaging apparatus each time focus detection processing is performed).

	As per CLAIM 8, ABE teaches the imaging optical system according to claim 1, wherein the information is to correct a focus detection result obtained by the imaging apparatus (See Abe’s Abstract, para [0008], Fig.8: steps s14 & s15 and discussion made in claim 1).

	As per CLAIM 9, ABE teaches the imaging optical system according to claim 1, further comprising: a zoom lens for changing a focal length of the imaging optical system, and a diaphragm for adjusting an amount of light (Abe’s Fig.1: zoom lens 210 for changing focal length “f” per para [0047, 0065 & 0087] AND diaphragm 205 changes “F-number” of aperture to adjust light amount per para [0013, 0046, 0064 & 0088]).

	As per CLAIM 10, ABE teaches the imaging optical system according to claim 1, further comprising a lens MPU that transmits the information to the imaging apparatus responsive to a request from the imaging apparatus (Abe’s Fig.1 in view of Para [0100-0103] and Para [0054, 0061, 0063-0066 & 0124]: LENS 2 having processor 220 SENDS “transmits” said INFORMATION to camera BODY 2 when connected together during at least an “initialization” process.  The “request” is understood to be initiated by the camera body 1 since its processor 120/103 is in charge of the overall system 100 processing functions by a software program stored in the body’s memory 124).

	As per CLAIM 11, ABE teaches the imaging optical system according to claim 10, wherein the lens MPU is connected to the imaging apparatus via a signal line provided in a lens mount and transmits the information to the imaging apparatus responsive to the request from the imaging apparatus (Abe’s Fig.1 in view of Para [0054 & 0100-0103] and Para [0061, 0063-0066 & 0124]: LENS 2 having processor 220 & communication connector contact 230/240 SENDS “transmits” said INFORMATION to camera BODY 2 respective communication connector contact 130/140 when connected together during at least an “initialization” process. The “request” is understood to be initiated by the camera body 1 since its processor 120/103 is in charge of the overall system 100 processing functions by a software program stored in the body’s memory 124).

	As per INDEPENDENT CLAIM 12, ABE teaches a control method of an imaging optical system that is attachable to and detachable from an imaging apparatus and comprises a storage device storing information on aberrations of the imaging optical system, the control method comprising: transmitting the information stored in the storage device to an imaging apparatus to which the imaging optical system is attached, wherein the information is to be used for automatic focusing adjustment performed by the imaging optical system, and wherein the information includes (i) information of image-forming positions of the imaging optical system for each of a plurality of spatial frequencies and (ii) information of a specific spatial frequency out of the plurality of spatial frequencies (The control method of claim 12 is rejected for comprising the same claim limitations as the imaging optical system that is attachable to and detachable from an imaging apparatus of claim 1.  Therefore, the cited teachings over the prior art (Abe) discussed in claim 1 also applies to rejecting the limitations in claim 12 for the same reasons).

	As per INDEPENDENT CLAIM 13, ABE teaches an imaging apparatus (Abe, Abstract and Fig.1: “imaging apparatus” CAMERA BODY 1) comprising: 
an image sensor configured to capture an object image, formed by an imaging optical system having a focus lens, and to output an image signal, AND one or more processors, AND memory storing instructions that, when executed by the one or more processors, cause the imaging apparatus to perform operations (Abe, Fig.1 and para [0054 & 0100]: “attachable / detachable imaging optical system” LENS 2 with Focus Lens 201, Diaphragm 205, Zoom Lens 210, MEMORY 221 & PROCESSOR 220 per para [0063-0066 & 0124] AND “imaging apparatus” CAMERA BODY 1 with IMAGE SENSOR 101 to output image signals, para [0056] and also with respective MEMORY 124 & PROCESSORS 120, 102 & 103, para [0055-0061 & 0124]) INCLUDING: 
outputting a focus detection result based on the image signal output from the image sensor for a focusing operation (Abe’s camera processor “calculation/control unit” determines an “INITIAL” FOCUS Detection RESULT per Figure 8: steps S11-S13, para[0101-0104] and para [0056-0057]), 
acquiring, from the imaging optical system, (i) INFORMATION of image-forming positions of the imaging optical system for each of a plurality of spatial frequencies and (ii) INFORMATION of a specific spatial frequency out of the plurality of spatial frequencies (Abe’s Fig.1 and para [0060-0061, 0066 & 0100]: lens 2 has MEMORY 221 storing said INFORMATION (“Reference Data” per para [0009-10, 0013-14 & 0016] AND Data Tables in Figures 6 & 9 – Lens Parameter Control Data, AF Correction Data, and Distance/Area Data) which includes information of image-forming positions of the imaging optical system for plural specific spatial frequencies and associated with SPHERICAL “ABERRATIONS” (see MTF curves of Figures 5 & 7) used for “Automatic Focus” AF ADJUSTMENT as detailed in Fig.8: steps s11-s15.  The “spherical aberration” information is related to respective image-forming positions of imaging optical system for different spatial frequencies per Figure 8: step S14, para[0108-0109] in view of Figures 4-7 by acquiring assumed/evaluated AF frequencies “spatial frequencies” expressed in units of “pairs of lines per mm” for each imaging forming position at respective PEAK positions for each contrast CURVE (shown Figures 5 & 7, para[0081]). As taught, a lens producing spherical aberrations will have CONTRAST PEAKS that SHIFT according to the FREQUENCY. The lens 2 SENDS “transmits” said INFORMATION to be “acquired” by camera body 2, para [0100]), 
calculating a correction value based on the information acquired from the imaging optical system, correcting the focus detection result by using the correction value, and adjusting a position of the focus lens based on the corrected focus detection result (Abe’s “Automatic Focus” ADJUSTMENT takes place as follows: Abe’s camera processor “calculation/control unit” determines an “INITIAL” FOCUS Detection RESULT (Figure 8: steps S11-S13, para[0101-0104]) AND makes an interpolated calculation based on the said INFORMATION to calculate a “CORRECTED” FOCUS RESULT pulse value (Fig.8: step S14, para[0108-0113]). Subsequently, (Fig.8: step S15, para[0114-0115]), the focus lens (Fig.1: 201) is driven to the best in-focus position using the corrected pulse value).

	As per INDEPENDENT CLAIM 14, ABE teaches a control method of an imaging apparatus that comprises an image sensor configured to capture an object image, formed by an imaging optical system having a focus lens, and to output an image signal, the control method comprising: outputting a focus detection result based on the image signal output from the image sensor for a focusing operation, acquiring, from the imaging optical system, (i) information of image-forming positions of the imaging optical system for each of a plurality of spatial frequencies and (ii) information of a specific spatial frequency out of the plurality of spatial frequencies, calculating a correction value based on the information acquired from the imaging optical system, correcting the focus detection result by using the correction value, and adjusting a position of the focus lens based on the corrected focus detection result (The control method of claim 14 is rejected for comprising the same claim limitations as the imaging apparatus of claim 13.  Therefore, the cited teachings over the prior art (Abe) discussed in claim 13 also applies to rejecting the limitations in claim 14 for the same reasons).

	As per INDEPENDENT CLAIM 15, ABE teaches a non-transitory storage medium storing a program that causes, when executed by one or more processors of an imaging apparatus that comprises an image sensor configured to capture an object image, formed by an imaging optical system having a focus lens, and to output an image signal, the one or more processors to perform a control method comprising: outputting a focus detection result based on the image signal output from the image sensor for a focusing operation, acquiring, from the imaging optical system, (i) information of image-forming positions of the imaging optical system for each of a plurality of spatial frequencies and (ii) information of a specific spatial frequency out of the plurality of spatial frequencies, calculating a correction value based on the information acquired from the imaging optical system, correcting the focus detection result by using the correction value, and adjusting a position of the focus lens based on the corrected focus detection result (The non-transitory storage medium storing a program to perform the control method of claim 15 is rejected for comprising the same claim limitations as the imaging apparatus of claim 13.  Therefore, the cited teachings over the prior art (Abe) discussed in claim 13 also applies to rejecting the limitations in claim 15 for the same reasons).







Closest / Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Yoshida (US 2011/0095166) discloses an auto-focus interchangeable lens attachable with a camera body system that uses a phase-difference AF method AND may correct an auto-focus result i.e. initial defocus amount by calculating correction values that compensate for spherical aberrations and chromatic aberrations. See Figure 1: interchangeable lens 100 (having MPU 1 memory storing correction values including spherical aberration & chromatic aberration information, para[0033-0034]) which mounts to camera body 200. See para[0013, 0027-0028, 0032, 0036, 0067-0068]. CORRECTION of DEFOCUS AMOUNT (para[0032, 0036 & 0039]) may be BASED on each focus area (P1-P9), and at each distance ring position and zoom position of a LENS, best focus correction (i.e. shift amount caused by SPHERICAL ABERRATION, [0033]), and light source correction (i.e. CHROMATIC ABERRATION, [0034, 0069]).
Yoshida’s para [0068] recites the correction value is changed every selected focus area, and every distance ring position and zoom position of a lens, and thereby the more accurate correction of a defocus amount can be performed.

Shibuno (US 2010/0110217) teaches a camera system 1 with interchangeable lens and camera body (FIG.1: camera BODY 100 & interchangeable LENS 200 comprising Zoom lens 210, Diaphragm 260, Focus lens 230 & MEMORY 242). The camera BODY 100 comprises a MEMORY 142 to store correction parameters corresponding to each possible interchangeable lens type (par. 38), wherein the correction parameters are used to correct for Image Distortion and Chromatic Aberration (par. 39 & 165). When a lens is mounted for the first time, the Optical Correction Data is SENT FROM the lens TO the camera body and stored in the flash memory 142 (Fig. 11). When the SAME LENS is subsequently mounted, the correction data already stored in the flash memory 142 for the particular lens is used (Fig. 13).

	Ide (US 6,363,220) discloses a camera with an interchangeable optical system that stores lens information (i.e. chromatic aberration correction data) useful for adjusting an autofocus lens using an autofocus phase-difference method in general. See Figures 1, 3A/B, 4 and 10.

Ajito (US 2014/0192239) discloses a camera with an interchangeable auto-focus lens 100 which stores lens aberration information, MTF characteristics and other lens parameters in its lens memory 110 per Figure 1 and paragraphs[0031] AND may be used for both AF methods (phase-difference method or contrast method) per paragraph[0068].

Kuroda (US 2008/0225405) discloses a camera which stores lens aberration information for correcting astigmatism and spherical aberrations. See Figures 5-6 and para[0015-0016].

	Nishimura (US 2011/0206359) discloses a camera with an interchangeable optical system that stores lens information (i.e. spherical aberration, astigmatism and chromatic aberration correction data) useful for adjusting an autofocus lens using an autofocus contrast method in general. See Figure 21 and paragraphs[0076, 0187, 0265], [0145, 0164] and [0063-0067].

Nakamura (US 2008/0240709) teaches a camera system (Figures 1 & 13) comprising a camera body 100 and an interchangeable lens 1 having image correction data stored in a lens memory 25 that is used for correcting for image distortion / aberration (Abstract). The correction data relates image height and focal length (Fig. 3 & para [0054]) and used to compensate for image distortion / aberration that vary with changes in zoom and image height. See para [0035-0036, 0039, 0089] and Figures 14 & 16.

	Miyatani (US 2014/0036134) discloses a camera that uses a phase-difference AF method and, (per Figures 4 & 6), a correction value corresponds to the amount of spherical aberration caused by the lens which is evaluated for in a spatial frequency domain by determining a difference value between the MTF peaks of the best in-focus position of the lens/high spatial frequency and phase difference detected in-focus position/low spatial frequency. Furthermore, the above process may be used with a second embodiment (para[0084-0092]) which teaches a correction value determination unit 251 (Fig.8) which sets a threshold “limit” value S21 (Fig.9) associated with the spatial frequencies, para[0089], in order to make a determination to adjust a focus position of the lens. In other words, if the “correction value” is above a threshold limit, a large enough aberration exists which means drive the focus lens to the corrected focus position OR if the “correction value” is below a threshold limit, aberration does not exist or is small enough to not require driving the focus lens to a corrected focus position because the lens is sufficiently in focus.

	Ohta (US 2006/0132617) discloses a camera with an exchange lens (Fig.13) and may use MTF limit values for spatial frequencies. See para[0053-0055] & Fig.7 and para[0163-0167] & Fig.18.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698